In an action, inter alia, to recover money owed under a management contract, the plaintiffs appeal from an order of the Supreme Court, Queens County (Santucci, J.), dated September 19, 1990, which denied their motion for summary judgment on the first cause of action asserted in the complaint.
Ordered that the order is affirmed, without costs or disbursements.
*569Under the circumstances of this case, the Supreme Court properly denied the plaintiffs’ motion for summary judgment (see, Cardone v Cardone, 185 AD2d 869). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.